IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-30

                                            No. COA21-316

                                     Filed 18 January 2022

     I.C. No. 16-762129

     WENDY MONROE, Employee, Plaintiff,

                  v.

     MV TRANSPORTATION, Employer, SELF-INSURED (BROADSPIRE, Third-Party
     Administrator) Defendant.


           Appeal by plaintiff from opinion and award entered 3 March 2021 by the North

     Carolina Industrial Commission. Heard in the Court of Appeals 15 December 2021.


           The Sumwalt Group, by Vernon Sumwalt and Christa Sumwalt, for plaintiff-
           appellant.

           Wilson Ratledge, PLLC, by Kristine L. Prati, for defendant-appellee.


           ARROWOOD, Judge.


¶1         Wendy Monroe (“plaintiff”) appeals from the North Carolina Industrial

     Commission’s (the “Commission”) opinion and award concluding plaintiff had not

     satisfied her burden of proof to establish that she was entitled to disability benefits.

     For the following reasons, we vacate the Commission’s opinion and remand for

     additional findings.

                                       I.       Background
                                  MONROE V. MV TRANSPORTATION

                                            2022-NCCOA-30

                                          Opinion of the Court



¶2            Plaintiff began working for MV Transportation (“defendant-employer”) in

     April 2016 as a part-time dispatcher and bus driver, where she earned $10.50 per

     hour. At the time, plaintiff was in her late forties, had a bachelor’s degree, and had

     been receiving Social Security disability benefits since 1994 for an unrelated medical

     condition.1

¶3            Around 5:00 a.m. on 4 November 2016, plaintiff was performing a routine bus

     inspection. While checking the emergency windows, plaintiff “placed her left knee

     and part of her body weight on [a] bus seat and leaned towards the windows.”

     Because the floor of the bus was wet and slippery, when plaintiff “stepped back with

     her right foot to reenter the bus aisle, she lost her footing, hit her left shin, and

     twisted her back and right knee.” Plaintiff was able to catch herself, but “ended up

     leaning slightly backwards in an awkward position, with her left knee still on the

     seat.”

¶4            Initially, plaintiff did not report the incident as she thought she had merely

     lightly injured her shin. However, “[w]ithin an hour” of the incident, plaintiff noticed

     “back pain, left shin pain, and pain in both her knees[,]” all of which interfered with

     her work. Thereafter, plaintiff reported the injury to her supervisor, who instructed

     plaintiff to seek treatment at “Med First Immediate Care and Family Practice.”




     1   Plaintiff had been diagnosed with having PTSD.
                               MONROE V. MV TRANSPORTATION

                                          2022-NCCOA-30

                                      Opinion of the Court



¶5          Plaintiff made multiple visits to Med First Immediate Care and Family

     Practice. Plaintiff complained of pain in her lower back and knees; x-rays were

     performed on her lumbar spine, which “showed spondylosis,” and on her knees, which

     “were both negative.” On 7 November 2016, plaintiff “attempted to work, but had so

     much pain and difficulty that she returned to Med First” and was referred to the

     emergency room.     Plaintiff received various restrictions for her work, including,

     among others, alternating between sitting and standing, and avoiding lifting over 20

     pounds. On a few occasions, plaintiff tried returning to work; however, she continued

     to   experience   pain   and   was   ultimately   relieved   by   her   supervisor   on

     15 November 2016. After that, plaintiff never returned to work.

¶6          For the three years that followed, plaintiff attended many medical

     appointments, throughout which she was given multiple referrals, as well as physical

     therapy and injection therapy to manage her persistent pain. Particularly, an MRI

     of her right knee performed 15 February 2018 revealed “complete cartilage loss in the

     medial compartment and a root tear avulsion of the posterior horn of the medial

     meniscus.” On 14 January 2019, plaintiff “presented with severe progressive right

     knee pain[,]” which she found at times intolerable, and “walked with a limp”; at this

     point, a doctor deemed plaintiff “an appropriate candidate for a right total knee

     arthroplasty.”
                                 MONROE V. MV TRANSPORTATION

                                           2022-NCCOA-30

                                         Opinion of the Court



¶7           After seeking opinions regarding partial knee replacement surgery versus a

       full knee replacement, plaintiff “was scheduled for a partial knee replacement on

       March 21, 2019, but . . . had to reschedule it because of the availability of a home

       health care nurse.” The surgery was then scheduled for 11 April 2018; however, due

       to a “miscommunication” and “complication with one of her medications,” the surgery

       was canceled.

¶8           Plaintiff’s claim, which was originally denied, was ultimately heard before

       Deputy Commissioner Lori A. Gaines (the “Deputy Commissioner”) on 14 June 2019.

       At that time, “[p]laintiff was waiting to schedule the partial knee replacement

       surgery.”

¶9           At the hearing, plaintiff introduced as her exhibits, among other things,

       medical records pertaining to her injury. Many of these medical records showed that

       multiple medical providers described plaintiff’s “work status” following her injury as:

       “Unable to work secondary to dysfunction.” After the hearing, “the parties took

       depositions of Dr. Arlene Hallegado, Stephen Free, PA-C, and Dr. Robert Boswell.”

       During their respective depositions, all three medical professionals opined that they

       would have recommended work restrictions for plaintiff as a result of her injury and

       ongoing treatment.

¶ 10         In an opinion and award filed 7 February 2020, the Deputy Commissioner

       concluded that plaintiff had proven her injury was caused by an accident, and,
                                  MONROE V. MV TRANSPORTATION

                                            2022-NCCOA-30

                                          Opinion of the Court



       “[b]ased upon a preponderance of the evidence in view of the entire record, . . . that

       [p]laintiff ha[d] proven a causal connection between her November 4, 2016 work-

       related accident and the injuries to her low back and right knee.” Then, the Deputy

       Commissioner found that “[f]rom November 7, 2016 to November 14, 2016 until her

       release to limited duty with restrictions, [p]laintiff was written entirely out of work.”

       “Therefore,” the Deputy Commissioner concluded that plaintiff had “met her burden

       of proving disability for that period of time.”

¶ 11         The Deputy Commissioner continued:

                    Plaintiff was given limited duty restrictions on
                    November 11, 2016 but was not written out of work after
                    that date. However, in order to determine Plaintiff’s loss
                    of wage-earning capacity, the Commission must take into
                    account the significant restrictions Plaintiff has been
                    provided, her age, her work history, her ongoing back and
                    right knee pain, and her education . . . . Taking these
                    factors into account, the undersigned concludes that
                    because of her compensable injuries, Plaintiff has been
                    unable to earn wages in the same or similar employment,
                    and therefore she is entitled to total disability
                    compensation      beginning     November 15, 2016,      and
                    continuing until she returns to work, until further order of
                    the Industrial Commission, or until compensation is
                    otherwise legally terminated.

       (Emphasis added.) Then, the Deputy Commissioner concluded that plaintiff was

       “entitled to medical compensation for such treatment as is reasonably necessary to

       effect a cure, provide relief, or lessen the period of disability associated with [her]

       conditions related to the November 4, 2016 injuries.”
                                  MONROE V. MV TRANSPORTATION

                                            2022-NCCOA-30

                                          Opinion of the Court



¶ 12         The Deputy Commissioner awarded plaintiff the following: that defendant-

       employer “shall pay temporary total disability compensation to plaintiff at the rate of

       $131.24 per week2 for the period from November 15, 2016 and continuing until

       plaintiff returns to work or further order of the Commission, [and] any amounts

       having accrued shall be paid in lump sum”; that plaintiff was entitled to have

       defendant-employer “provide all medical treatment, incurred or to be incurred,

       necessitated by the compensable 4 November 2016 injuries by accident, including but

       not limited to the proposed surgery for plaintiff’s right knee replacement surgery”;

       and “[a] reasonable attorney’s fee in the amount of twenty-five percent . . . .”

¶ 13         Defendant filed notice of appeal on 10 February 2020 to the Full Commission.

       The appeal was heard on 21 July 2020.

¶ 14         In an Opinion and Award filed 3 March 2021, the Commission found, among

       other things, that plaintiff was 51 years old at the time of the second hearing, had

       begun working for defendant-employer in 2016 as a part-time dispatcher and bus

       driver, where she earned $10.50 per hour, and had been receiving Social Security

       disability benefits for an unrelated medical condition since 1994.

¶ 15         The Commission found that, on 4 November 2016, plaintiff incurred an injury

       as described before the Deputy Commissioner, as a result of which plaintiff received



       2This monetary amount was consistent with plaintiff’s weekly compensation rate of $131.24,
       derived from her average weekly wage of $196.86 while employed by defendant-employer.
                                 MONROE V. MV TRANSPORTATION

                                           2022-NCCOA-30

                                         Opinion of the Court



       work restrictions. Plaintiff had returned to work on 15 November 2016, but was

       relieved by her supervisor due to pain; thereafter, she never worked again. The

       Commission also found that, between November 2016 and November 2019, plaintiff

       underwent multiple medical examinations with multiple doctors, which included

       MRIs, physical therapy, injection therapy, referrals, use of a knee brace, and

       recommendations for surgery.

¶ 16         The Commission found that, at the time of the hearing, plaintiff had not yet

       undergone surgery “for various reasons, including a complication with her

       medications and a miscommunication with scheduling,” but intended to do so. The

       Commission also found plaintiff had not looked for work, or “worked in any capacity,”

       since 15 November 2016.     The Commission made no findings pertaining to the

       medical records included in plaintiff’s exhibits regarding plaintiff’s work status as

       being described as “[u]nable to work secondary to dysfunction.”

¶ 17         Then, the Commission found, “[b]ased upon the preponderance of the evidence

       in view of the entire record,” that plaintiff’s “low back and right knee conditions and

       current need for treatment [we]re causally related to her incident at work on

       November 4, 2016.” It further found that plaintiff’s “treatment for her low back and

       right knee conditions, and her need for additional treatment, [were] reasonably

       necessary to effect a cure or provide relief of [her] conditions.” The Commission then
                                   MONROE V. MV TRANSPORTATION

                                             2022-NCCOA-30

                                           Opinion of the Court



       found that, although plaintiff “ha[d] some work restrictions related to her low back

       and right knee conditions[,] . . . she is not restricted from all work.”

¶ 18          The Commission concluded plaintiff’s 4 November 2016 incident constituted

       an “accident” under North Carolina law, and that plaintiff had “met her burden of

       proving a causal relationship between her medical conditions and the accident.”

       Thus, “plaintiff [wa]s entitled to payment of medical treatment for her right knee and

       low back conditions, including pain management for her low back and orthopedic

       treatment for her right knee, for so long as such treatment is reasonably necessary to

       either effect a cure or provide relief.”

¶ 19          Next, the Commission addressed the issue of whether plaintiff had met her

       burden of proving she had a disability as a result of her injuries. The Commission

       stated: “The burden of proof rests with [p]laintiff to establish disability as a result of

       her compensable injury.” Then, citing Hilliard v. Apex Cabinet Co., 305 N.C. 593,

       595, 290 S.E.2d 682, 683 (1982), it continued: “To satisfy this burden, [p]laintiff must

       show that, due to her compensable injury, she is incapable of earning her pre-injury

       wages in her pre-injury job or any other form of employment.”

¶ 20          The Commission listed the following four factors, as provided by Russell v.

       Lowes Prod. Distrib., 108 N.C. App. 762, 765, 425 S.E.2d 454, 457 (1993) (the “Russell

       factors”) as what plaintiff may use “to establish disability”:
                                   MONROE V. MV TRANSPORTATION

                                          2022-NCCOA-30

                                         Opinion of the Court



                    (1) the production of medical evidence that [plaintiff] is
                    physically or mentally, as a consequence of the work
                    related injury, incapable of work in any employment; (2)
                    the production of evidence that [s]he is capable of some
                    work, but that [s]he has, after a reasonable effort on [her]
                    part, been unsuccessful in [her] effort to obtain
                    employment; (3) the production of evidence that [s]he is
                    capable of some work but that it would be futile because of
                    preexisting conditions, i.e., age, inexperience, lack of
                    education, to seek other employment; or (4) the production
                    of evidence that [s]he has obtained other employment at a
                    wage less than that earned prior to the injury.

       (Alterations in original.) Then, however, the Commission followed this by stating:

       “The Russell factors are not exhaustive and do not preclude the Commission from

       considering other means of satisfying the ultimate standard of disability set forth in

       Hilliard.”

¶ 21         The Commission found that plaintiff “failed to establish that she conducted a

       reasonable job search after she was placed on unpaid medical leave by Defendant-

       Employer,” “ha[d] not worked in any other employment since November 15, 2016,

       and . . . has not otherwise presented evidence to establish disability.”    (Emphasis

       added.) Accordingly, the Commission concluded that plaintiff “was not entitled to

       disability compensation.”

¶ 22         The Commission awarded plaintiff that defendant-employer “pay for all

       medical treatment incurred or to be incurred for [p]laintiff’s compensable right knee

       and low back conditions . . . for so long as such treatment is reasonably necessary to
                                  MONROE V. MV TRANSPORTATION

                                            2022-NCCOA-30

                                          Opinion of the Court



       either effect a cure or provide relief.” Then, the Commission denied “plaintiff’s claim

       for temporary total disability compensation[,]” as well as plaintiff’s request for

       attorney’s fees and defendant-employer’s motion to dismiss.

¶ 23         Plaintiff filed written notice of appeal on 29 March 2021.

                                          II.    Discussion

¶ 24         “Our review of an opinion and award of the Commission is limited to

       consideration of whether competent evidence supports the Commission’s findings of

       fact and whether the findings support the Commission’s conclusions of law.” Griffin

       v. Absolute Fire Control, Inc., 269 N.C. App. 193, 198, 837 S.E.2d 420, 424 (2020)

       (citation and quotation marks omitted), discretionary review improvidently allowed,

       376 N.C. 727, 2021-NCSC-9. “The findings of fact made by the Commission are

       conclusive on appeal if supported by competent evidence even if there is evidence to

       support a contrary finding.”     Id. (citation and quotation marks omitted).       “The

       Commission’s conclusions of law are reviewed de novo.”         Id., 837 S.E.2d at 425

       (citation omitted).

¶ 25         Plaintiff argues the Commission’s findings of fact are insufficient to support,

       and for this Court to review, the conclusion that plaintiff did not meet her burden of

       proving disability. Specifically, plaintiff argues “the entire record contains evidence

       of the futility of making [plaintiff] look for work[,] considering her restrictions from

       the injury combined with preexisting factors unrelated to the injury[,] under the third
                                 MONROE V. MV TRANSPORTATION

                                          2022-NCCOA-30

                                         Opinion of the Court



       Russell method.”    Accordingly, plaintiff requests this Court to remand to the

       Commission for further findings of fact. We agree.

¶ 26          “The term ‘disability’ means incapacity because of injury to earn the wages

       which the employee was receiving at the time of injury in the same or any other

       employment.” N.C. Gen. Stat. § 97-2(9) (2021). “Under Russell,” specifically the third

       Russell factor, “an employee may meet h[er] burden of proving disability by showing

       ‘the employee is capable of some work, but that it would be futile because of

       preexisting conditions, i.e., age, inexperience, lack of education, to seek other

       employment.’ ” Griffin, 269 N.C. App. at 202, 837 S.E.2d at 427 (emphasis added)

       (quoting Russell, 108 N.C. App. at 766, 425 S.E.2d at 457).

¶ 27         In Griffin, we reviewed the Commission’s opinion and award in which it had

       found as fact that the plaintiff in question was 49 years old, had a ninth-grade

       education, had worked “primarily in the construction industry building houses or as

       a pipefitter[,]” had been assigned “permanent restrictions of no lifting more than

       twenty pounds, alternate sitting and standing, no bending, and to wear a brace while

       working[,]” and at times had needed to “leave work because of increased pain.” Id. at

       203, 837 S.E.2d at 427-28. Then, in the same award and order, the Commission,

       “[b]ased upon a preponderance of the evidence in view of the entire record,” concluded

       that the plaintiff had not shown he was disabled, because “[n]o evidence was

       presented that [the] [p]laintiff [wa]s capable of some work, but that seeking work
                                  MONROE V. MV TRANSPORTATION

                                           2022-NCCOA-30

                                          Opinion of the Court



       would be futile because of preexisting conditions, such as age, inexperience, or lack of

       education . . . .” Id., 837 S.E.2d at 427 (emphasis added).

¶ 28         This Court made note of the discord between the Commission’s findings of fact

       and its conclusion, stating: “It is unclear how the Commission concluded that [the]

       [p]laintiff presented ‘no evidence’ on futility given its findings reflect factors our

       appellate courts have found to support a finding of futility.” Id., 837 S.E.2d at 428.

¶ 29         In fact, in Griffin, this Court listed a myriad of examples of cases in which our

       appellate courts have previously found evidence tending to prove a plaintiff’s

       disability by way of futility under Russell, including: Thompson v. Carolina Cabinet

       Co., 223 N.C. App. 352, 734 S.E.2d 125 (2012), in which the plaintiff in question “was

       45 years old, had only completed high school, [had] work experience . . . limited to

       heavy labor jobs, and . . . was restricted to lifting no more than 15 pounds”; Johnson

       v. City of Winston-Salem, 188 N.C. App. 383, 656 S.E.2d 608 (2008), in which an

       “effort to obtain sedentary light-duty employment, consistent with doctor’s

       restrictions, would have been futile given [the] plaintiff’s limited education, limited

       experience, limited training, and poor health”; and Weatherford v. Am. Nat’l Can Co.,

       168 N.C. App. 377, 607 S.E.2d 348 (2005), in which the plaintiff in question “was 61,

       had only a GED, had worked all of his life in maintenance positions, was suffering

       from severe pain in his knee, and was restricted from repetitive bending, stooping,
                                    MONROE V. MV TRANSPORTATION

                                            2022-NCCOA-30

                                          Opinion of the Court



       squatting, or walking for more than a few minutes at a time.” Griffin, 269 N.C. App.

       at 202, 837 S.E.2d at 427.

¶ 30         In Griffin, this Court concluded that “the Commission’s conclusion that there

       was no evidence to support [the] [p]laintiff’s claim of futility reflects a misapplication

       of the governing precedent and is undermined by its own findings (or lack thereof).”

       Id. at 204, 837 S.E.2d at 428. Accordingly, we reversed and remanded the opinion in

       part “for additional findings as to whether [the] [p]laintiff made a showing of

       disability[,] since the only factual findings in the record [we]re consistent with a

       conclusion of disability under the futility method from Russell.” Id. at 207, 837 S.E.2d

       at 430.

¶ 31         Plaintiff’s case is analogous. Plaintiff introduced the following evidence of

       “preexisting conditions” before the Commission: that she was in her fifties at the

       time the hearings began, had been receiving Social Security disability benefits

       unrelated to the incident in question for several decades, and, in spite of her

       bachelor’s degree, was working a part-time job in transportation earning $10.50 per

       hour, equivalent to less than minimum wage. See id. at 202, 837 S.E.2d at 427

       (quoting Russell, 108 N.C. App. at 766, 425 S.E.2d at 457).

¶ 32         The record also reflects that, after incurring her injury, from November 2016

       through November 2019, plaintiff received work restrictions, including to alternate

       between sitting and standing, to limit stooping, bending, and twisting, and to avoid
                                  MONROE V. MV TRANSPORTATION

                                           2022-NCCOA-30

                                          Opinion of the Court



       lifting more than 20 pounds.       Then, plaintiff underwent innumerable medical

       evaluations and procedures, including MRIs, referrals, physical therapy, injections,

       and the use of a brace, culminating in a need for surgery. Furthermore, plaintiff

       continued to suffer persistent and worsening pain, with her knee frequently giving

       way.

¶ 33          Despite the Commission considering all of the above as findings of fact, it

       concluded that plaintiff had “not otherwise presented evidence to establish disability.”

       (Emphasis added.)      Moreover, the Commission made no findings whatsoever

       regarding plaintiff’s exhibits containing copies of medical records in which plaintiff’s

       “work status” following her injury was labeled as “[u]nable to work secondary to

       dysfunction.”

¶ 34          The Commission’s conclusion that plaintiff presented no evidence of disability

       ignores the evidence plaintiff actually introduced during both hearings. In addition

       to this mistake, the Commission failed to consider whether plaintiff had, under

       Russell, met her burden of establishing her disability by showing that, though she

       was capable of some work following her injury, it would be futile to seek other

       employment at the time due to preexisting conditions, such as age, inexperience, lack

       of education, or a previous disability. See Griffin, 269 N.C. App. at 202, 837 S.E.2d

       at 427 (quoting Russell, 108 N.C. App. at 766, 425 S.E.2d at 457).
                                  MONROE V. MV TRANSPORTATION

                                             2022-NCCOA-30

                                           Opinion of the Court



¶ 35         “[G]iven its findings reflect factors our appellate courts have found to support

       a finding of futility[,]” and the fact that the Commission itself cited the futility method

       under Russell as a means by which a plaintiff may show disability, we are unable to

       reconcile the Commission’s findings, “or lack thereof[,]” to its conclusion that plaintiff

       failed to present any evidence showing disability. See id. at 203-204, 837 S.E.2d at

       428. Accordingly, we must vacate the opinion and award and remand for additional

       findings as to whether, under Russell, the evidence plaintiff presented is sufficient to

       establish disability by way of futility. See id. at 207, 837 S.E.2d at 430.

                                           III.   Conclusion

¶ 36         We vacate and remand to the Commission to make further findings under the

       Russell tests.

             VACATED AND REMANDED.

             Judges INMAN and HAMPSON concur.